DETAILED ACTION

Remarks
This Office action is responsive to Applicant’s amendment filed on July 7, 2021.

Information Disclosure Statement
The IDS filed on July 5, 2021 and August 10, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The rejection of claims 4-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 1-13 and 15-22 under pre-AIA  35 U.S.C. 103(a) based on Kaun (US 2005/0233212) and Asao et al. (US 2007/0200101) has been withdrawn.
The rejection of claim 14 under pre-AIA  35 U.S.C. 103(a) based on Kaun (US 2005/0233212), Asao et al. (US 2007/0200101), and Cantave (US Pat. 6,443,999) has been withdrawn.

Double Patenting
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,496,581 in view of Asao et al. (US 2007/0200101)  The Patent similarly recites a button cell comprising a housing cup and housing .
The Patent does not explicitly recite a first metallic foil output conductor, the first metallic foil output conductor at least partially lying flat between (i) a first end face of the electrode-separator assembly winding and (ii) a first of the flat bottom area or the flat top area, and a second metallic foil output conductor, the second metallic foil output conductor at least partially lying flat between (i) a second end face of the electrode-separator assembly winding and (ii) a second of the flat bottom area or the flat top area wherein the first metallic foil output conductor is welded to the first of the flat bottom area or the flat top area and the second metallic foil output conductor is welded to the second of the flat bottom area or the flat top area.  However, Asao teaches a first metallic foil output conductor 412 and second metallic foil output conductor 413 (Asao in Fig. 5, 0100), where a portion of the first output conductor and the second output conductor partially lying flat between the end face of the electrode-separator assembly winding and the flat bottom area or the flat top area. (corresponding to a first or second of the flat bottom area or the flat top area)  The output conductors are nickel and aluminum. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Response to Arguments
Applicant’s arguments filed with the present amendment with respect to Kaun in view of Asao have been fully considered and are persuasive.  The §103 ground of rejection based on these references has been withdrawn. 
The nonstatutory double patenting of claims 1-22 as being unpatentable over claims 1-13 of U.S. Patent No. 9,496,581 in view of Asao et al. (US 2007/0200101) is maintained.  The examiner notes that Applicant intends to file a terminal disclaimer to overcome this ground of rejection if the §103 rejection based on Kaun in combination with Asao is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722